Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cory Zorsch on 03/10/2021.

The application has been amended as follows: 
	Claim 18. (cancelled).

Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered.
Applicant’s amendments overcome the prior art of Non-Final Rejection mailed 10/05/2020.
Allowable Subject Matter
Claim(s) 1-17 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, alone or in combination, do not disclose the following claim limitations:
“determining, upon expiration of the first time period, based on data received via the second input, a user presence value within the environment; and 
if the user presence value does not exceed a predetermined threshold presence value upon termination of the first time period, controlling, via the output, the at least one luminaire to render the second lighting scene; or else, 
extending the first time period and forgoing replacement of the first lighting scene with the second lighting scene during the extension of the first time period: and determining, upon expiration of the second time period, based on data received via the second input, the user presence value within the environment; and Serial No.: 16/463,597- 3 – 
if the user presence value does not exceed a predetermined threshold presence value upon termination of the second time period, controlling, via the output, the at least one luminaire to render the third lighting scene; or else, 
extending the second time period and foregoing replacement of the second lighting scene with the third lighting scene during the extension of the second time period: wherein the second lighting scene is different from the first lighting scene, and the third lighting scene is different from the second lighting scene and the first lighting scene”, in combination with remaining limitations of claim 1; (claim(s) 2-13 and 16-17 is/are allowed as depending therefrom).

“determining, upon expiration of the first time period, a user presence value within the environment based on data indicating user presence within the environment; and
if the user presence value does not exceed a predetermined threshold presence value, controlling the at least one luminaire to render the second lighting scene; or else extending the first time period and forgoing replacement of the first lighting scene with the second lighting scene during the extension of the first time period; and determining, upon expiration of the second time period, the user presence value within the environment based on data indicating user presence within the environment; and
if the user presence value does not exceed a predetermined threshold presence value, controlling the at least one luminaire to render the third lighting scene; or else
extending the second time period and forgoing replacement of the second lighting scene with the third lighting scene during the extension of the second time period: wherein the second lighting scene is different from the first lighting scene, and the third lighting scene is different from the second lighting scene and the first lighting scene.”, in combination with remaining limitations of claim 14; (claim(s) 15 is/are allowed as depending therefrom).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Borna Alaeddini/Primary Examiner, Art Unit 2844